Simmons, C. J.
A finding that the accused was guilty of an assault was fully warranted by the evidence, from which it appeared that he entered the house of the prosecutrix, notwithstanding he had been repeatedly told by her not to come there, and began to curse and abuse her ; that she thereupon “picked up a bed-slat or door-bar and hit him. two licks on. the leg, when he grabbed up a hoe and tried to hit ” her asevere blow; and that he was prevented from thus inflicting upon her a grievous battery only by reason of the fact that another man present interposed and “ caught the lick with a chair.” The jury-might well have reached the conclusion that, in view of the provisions of the Penal Code, § 103, the prosecutrix was justified, because of the opprobrious words and abusive language of the accused, in striking him as she did, it not appearing from the testimony that the weapon with which she struck him was used by her in such manner as to inflict upon him great bodily injury, and he in his statement to the jury making no pretense that he acted in self-defense, but relying wholly upon his flat denial that he made any attempt to strike her with the hoe.

Judgment affirmed.


By five Justices.

Indictment for assault. Before Judge Taliaferro. City court of Sandersville. February 28, 1903.
J. A. Robson, for plaintiff in error.
J. E. Hyman, solicitor, contra.